Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 10,924,679).
Lee discloses a method of controlling a vehicle lighting device at a front end of a vehicle (dashboard/windshield) comprising showing various types of vehicle lights (Fig. 12a, Fig. 15b), collecting data related to vehicle surroundings (col. 17, lines 30-42), and controlling vehicle screen 112 to display vehicle light 111 based on collected obstacle data (Fig. 15b, col. 17, lines 43-50), therefore adapting position of light 111 depending on which position an obstacle was detected at.
Although Lee does not specifically state that display is arranged at one end of a vehicle, since it is arranged at a windshield/dashboard it would have been located at a front end of a vehicle, and one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to consider the front end of a vehicle to correspond to an end of a vehicle.
Claim 11 is rejected for the same reasons as set forth above with regard to claim 1.
2.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689